Case 7:16-cv-03592-CS-JCM Document 495 Filed 08/20/21 Page 1of1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

WILLIAM DURLING, ef al. i ‘
Plaintiffs, ORDER
-against- 16 Civ. 3592 (CS)(ICM)
PAPA JOHN’S INTERNATIONAL, INC.,
Defendant.
---- x

 

On July 2, 2021, the Court granted the parties’ request to extend the remaining expert
discovery deadlines and extended the deadline to complete all discovery to September 10, 2021.
(Docket No. 494). The parties are directed to submit a joint letter to the Court on September 10,

2021 confirming that all discovery is complete.

Dated: August 20, 2021
White Plains, New York

SO ORDERED:

ont at + oe EC
‘ ote wee eo gr Lone od

JUDITH C. McCARTHY
United States Magistrate Judge

 

 
